Fish, J.
It will be seen from tbe statement of the case that the only question presented for our determination is the proper construction of section 5461 of the Civil Code, which prescribes “the rates” to be allowed publishers of newspapers for publishing legal advertisements. The question is not free from difficulty, but we have reached the conclusion that the construction given to the provisions of this section by Attorney-General Anderson, in an opinion furnished by him to Comptroller-General Wright, on July 10, 1885, is the correct one, and we have adopted that opinion as our own. When his opinion was rendered the provisions now contained in section 5461 of the Civil Code were embodied in section 3704 (a) of the Code of .1882. He said: “My interpretation of .section 3704 (a) of the Code is that an advertisement of less than one hundred words is to be paid for at the same rate, viz.: seventy-five cents for each of the first four insertions, and thirty-five cents for each subsequent insertion. Had the statute read that fractional parts should be charged for in the same proportion, the interpretation would be different, but it prescribes a rate for the insertion of •every one hundred words, and then provides that the same rate shall be allowed for the insertion of fractional parts of a hundred words. As the section is worded, its proper interpretation, I think, is that ‘for each one hundred words or fractional parts thereof the sum of ■seventy-five cents for each of the first four insertions,’ etc., may be charged.” The court below erred in sustaining the demurrer to the plaintiff’s petition.

Judgment reversed.


All the Justices concurring.